Citation Nr: 0120798	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



REMAND

The veteran, who served on active duty from October 1963 to 
August 1967 and from July 1974 to June 1978, died in October 
1997.  The appellant is his widow.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at North Little Rock, 
Arkansas.  

The appellant was scheduled for a video conference hearing in 
June 2001.  After the claims folder was sent to the Board, 
the appellant's representative forward a facsimile 
communication in June 2001 canceling the hearing and 
requested that the case be held locally for six months, as 
she was in the process of gathering more evidence in support 
of her claim.  The RO has requested that the claims file be 
returned to the RO.  The RO should also determine whether any 
further development is warranted under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
opportunity to submit additional evidence 
in support of her claim.  Any additional 
evidence received should be associated 
with the claims folder.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) are fully complied with and 
satisfied.

3.  Thereafter, the RO should readjudicate 
the claim for service connection for the 
cause of death.  If any benefit sought on 
appeal remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


